WALDEN, Judge,
dissenting.
A student was injured in his high school gym while dunking basketballs with friends after school hours. The dunking was done with use of a trampoline. The gym was left unlocked after hours and the janitors were aware that students and members of the public used the gym after school hours to play basketball. No supervision or control was furnished by the school as concerns the use of the gym after school hours by the students, regardless that the school had knowledge of such use and tacitly sanctioned such use by failure to lock or secure such premises.
In the ensuing suit for personal injuries suffered by the student the trial court erred, in my opinion, by refusing to instruct the jury that the school board could be held liable for negligent supervision of a student who was injured on school property after school hours. See Broward County School Board v. Ruiz, 493 So.2d 474 (Fla. 4th DCA 1986); Rupp v. Bryant, 417 So.2d 658 (Fla.1982).
I would reverse and remand for a new trial consistent herewith.